Citation Nr: 0008362	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  95-40 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left thorax with Muscle Group XXI 
damage, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from May 1941 to March 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The procedural history of this case is 
fully detailed in the Board's decision/remand issued on 
September 15, 1998.  The record now before the Board reflects 
that the only issues that remain in appellate status are as 
listed on the title page of this decision.

The appellant and his son appeared at a hearing before the 
undersigned Member of the Board on August 12, 1997, and a 
transcript of that hearing has been associated with the 
record on appeal.

The appellant's representative recently requested 
consideration of a claim seeking entitlement to service 
connection for coronary artery disease.  See "Written Brief 
Presentation," pg. 4 (Feb. 23, 2000).  As this issue is not 
presently on appeal before the Board, it is referred to the 
RO for appropriate development and adjudication.


FINDINGS OF FACT

1.  Residuals of a gunshot wound to the appellant's left 
thorax are currently manifested by subjective complaints of 
pain in the lower back and ribs, with essentially negative 
clinical findings of symptomatology attributable to the scars 
or muscles of this wound noted on VA examination conducted in 
1998.

2.  The appellant has not required frequent hospitalizations 
for his gunshot wound disability of the left thorax, nor is 
it shown that this disability causes marked interference with 
employment or otherwise renders the regular schedular 
criteria inadequate to rate the disability.

3.  The appellant was last employed in 1994 as a security 
guard, a job that he held for over thirteen years, and which 
ended due to the expiration of an employment contract.

4.  The appellant's combined disability rating is 60 percent 
and he meets the basic percentage standards set forth under 
regulations because his compensably rated disabilities 
resulted from common etiology or a single accident (gunshot 
wounds).

5.  It is not shown by the relevant and probative evidence 
that the appellant's service-connected disabilities are of 
sufficient severity as to prevent him from engaging in some 
form of substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The appellant's left thorax disability is no more than 10 
percent disabling pursuant to the schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5322 (1999).

2.  Application of extraschedular provisions for the 
appellant's left thorax disability is not warranted.  38 
C.F.R. § 3.321(b) (1999).

3.  A total disability rating based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 C.F.R. § 4.16(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claims are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This finding is based on his contentions regarding 
the increased severity of his left thorax disability and his 
allegation that he is totally disabled due to his service-
connected disabilities.  See Jones v. Brown, 7 Vet. App. 134 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

I.  Increased Disability Evaluation:  Left Thorax

Factual Background

The appellant was most recently evaluated on VA compensation 
examinations conducted in March 1995, July 1996 and December 
1998 in connection with his claim on appeal.  In addition, 
the Board reviewed other pertinent medical evidence in the 
file including his service medical records, the reports of VA 
compensation examinations conducted in 1946 and 1948, and the 
report of a barium enema study completed in December 1994.  
However, for the purposes of this appeal, primary emphasis 
will be placed on the reported complaints and findings noted 
on the 1998 VA examination, which was conducted to evaluate 
the left thorax disability pursuant to the Board's remand 
instructions of September 1998.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) (while evaluation of a service-
connected disability requires review of the veteran's medical 
history, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).

Additional VA and private medical records are of record, but 
the Board notes that none of these reports contain any 
complaints or clinical findings regarding the appellant's 
service-connected left thorax disability.  These reports 
reflect treatment and/or medical examination/hospitalization 
for pilonidal sinus in 1954, malignant hypertension and acute 
prostatitis in 1989 (Highland Park Hospital), hypertension 
and arthritis of the spine in 1994 (Dr. Pittman), and 
hospitalization for a stent placement for the heart in 1997 
(Cook Cardiology and Dr. Banks).

Service records disclose that the appellant was accidentally 
wounded by the discharge of a .45 caliber pistol in August 
1945, while stationed overseas in Marburg, Germany.  He 
sustained gunshot injuries to his left arm, chest, abdomen 
and colon.  The appellant was hospitalized for this injuries 
through September 1945, during which time the bullet was 
removed and an exploratory laparotomy and colostomy were 
performed to treat his more serious injuries to his abdomen 
and colon.  Thereafter, the service medical records reflect 
that he was transferred to another military medical facility 
in December 1945.  A discharge summary report dated in 
December 1945 provides a detailed account of the type and 
nature of his injuries, in pertinent part:

1.  Gunshot wound, pistol, 45 cal., 
perforating, forearm, left, upper third, 
entrance antero-medial surface, exit 
medial surface, mild.  2.  Wound, 
penetrating, thorax, left, lower lateral, 
course of bullet thru [sic] abdomen, soft 
tissues of right abdominal wall, 
moderately severe, incurred when shot by 
fellow soldier, accidentally incurred 
2015 hours, 26 Aug, company area, 
Germany.  3.  Wound, perforating, colon, 
moderately severe, secondary to 1.

Physical examination findings noted at the time of the 
December 1945 hospitalization were as follows:

Scars over the left arm, upper third, 
wound of entrance lateral aspect, 
approximately 3/4 inches in diameter, well 
healed, wound of exit, medial aspect, 
equal in size, also well healed.  Point 
of entrance of the abdominal and thoracic 
wound, left lower chest, mid-axillary 
line, about 3/4 inches in diameter, well 
healed.  Small scar, linear, in the right 
flank, just above the crest of the ilium, 
well healed.  Patient has the following 
abdominal incisions, one left rectus 
incision, 51/2 inches in length, and 
transverse incision to the left upper 
abdominal region, 41/2 inches in length.  
All incisions well healed at this time, 
and skin is otherwise normal.  Abdomen, 
soft, non-tender scars, all well healed, 
and supported.  No tenderness, rigidity, 
or organs or masses palpable.  Remainder 
of physical examination within normal 
limits.

The appellant's course of hospitalization in December 1945 
was significant for a 33-day furlough through January 17, 
1946.  X-rays of his heart and lungs were reported as 
negative and therefore, a chest consultation was not 
conducted.  Because of the nature of his injuries, 
particularly, the gunshot wounds to his abdominal cavity and 
colon, the medical staff recommended that the appellant be 
administratively discharged from further military service.  
Thereafter, the record reflects that the appellant was 
discharged in March 1946; however, the Board notes that just 
prior to his discharge, he was treated in February 1946 for 
upper epigastric pain which was then reported as being 
periodic in nature and associated with peristaltic movement.  
A progress note indicated that "[h]e has had a penetrating 
wound of the bowel and undoubtedly has many adhesions."  
However, the report noted that the appellant did not have any 
associated nausea or vomiting.  Examination showed that he 
had a distended abdomen, but no masses were palpated.  He was 
subsequently hospitalized for observation purposes for four 
days during which time a Wangensteen suction procedure 
removed large amounts of thick, clear mucus and flecks of 
dark brown mucus and undigested food particles.  He was then 
placed on a soft food diet and enema performed on his last 
day of hospitalization (Feb. 16, 1946) showed "good 
results."

On the basis of these facts, service connection was granted 
in April 1946 for gunshot wound residuals of the left arm, 
left thoracic wall, abdominal cavity, and colon, 
necessitating laparotomy and colostomy, and a disability 
rating of 100 percent was assigned.

Subsequently, the appellant's gunshot wound injuries were 
reevaluated in October 1946, at which time the RO assigned a 
combined 60 percent rating effective from September 1946 for 
the following disabilities:  residuals, gunshot wound, 
perforating, volar surface upper third left forearm, with 
complaint of pain in wound areas on heavy lifting, Muscle 
Damage Group VIII, rated 30 percent disabling; adhesions, 
peritoneal, residual gunshot wound to abdominal cavity and 
post operative laparotomy and temporary type colostomy - 
manifested by delayed motility of barium meal and episodes of 
pain, also rated 30 percent disabling; and, residuals, 
gunshot wound, left thorax with Muscle Group XXI damage, 
rated 10 percent disabling.  The ratings for these 
disabilities were based on the results of the 1946 VA 
examination and have remained in effect since that time.

The appellant's disabilities were reevaluated by RO in 
October 1948, at which time the aforementioned ratings were 
continued based on the results of the 1948 VA examination.  
Thereafter, the record reflects that the appellant was next 
seen by VA in 1954 at which time he was hospitalized for the 
above-cited unrelated pilonidal sinus condition.  No 
complaints, findings, or diagnoses pertaining to his service-
connected gunshot wound disabilities were reported at that 
time.

The record reflects that the appellant was not seen again in 
a VA medical facility until March 1995, over 40 years later, 
at which time he was medically evaluated on VA compensation 
examinations in January 1995 and July 1996 in connection with 
his claim filed in January 1995 seeking increased ratings for 
the disabilities at issue on appeal.  However, as alluded to 
above, the left thorax disability was not specifically 
evaluated on these examinations and hence, the Board remanded 
the case in September 1998 to order an examination.  
Thereafter, a compensation examination was conducted in 
December 1998.  Subjectively, the appellant complained of 
pain in the back since the in-service injury which limited 
the amount of exercise he could do.  He also complained of 
decreased ability to pick things up with his left hand.  
Objectively, however, there was no evidence of any 
significant disabling scar and/or muscle group impairment due 
specifically to the old gunshot wound to the left thorax:

There is an entrance wound in the left 
lower chest about 1 x 3 cm in length in 
the right posterior flank about 1 x 3 cm.  
There is a 1 x 30 cm midline abdominal 
scar at the site of the previous surgery 
to correct the abdominal visceral injury.  
The muscle groups penetrated are as noted 
above regarding the left arm and the 
intercostal muscles were penetrated as 
noted in the thoracic/abdominal entrance 
wound.  Scars are as noted above.  There 
is no associated scar sensitivity or 
tenderness.  There is no gross underlying 
tissue adhesions[,] however[,] in the 
peritoneal cavity there certainly must be 
some scaring present with attendant 
adhesions it would seem.  The patient's 
left grasp is decreased possibly 
reflecting tendon damage and nerve or 
muscle damage in this area as noted 
above.  It appears that the median and 
ulnar nerves were damaged.  There is no 
evidence of muscle herniation.  Loss of 
muscle function, please see above.  There 
is decreased range of motion of the back 
with pain at approximately 30 degrees.

As noted above, the appellant reported low back pain 
complaints at the time of the December 1998 VA examination, 
however, the Board observes that he was recently granted 
secondary service connection for a low back disability due to 
his old war wounds (degenerative joint disease of the lumbar 
spine secondary to gunshot wound).  Hence, it appears that 
his low back pain complaints are now covered by this new 
service-connected disability.  With regard to the old gunshot 
wound to the left thorax, the report of the December 1998 VA 
examination reflects the following concerning residuals of 
the left thorax disability:

[The appellant's residuals are] mainly 
the degenerative changes in the lumbar 
spine as noted above.  There certainly 
was muscular injury and scars from the 
gunshot[,] however[,] the main impairment 
from the thorax wound is from the lumbar 
spine changes and associated pain with 
the decreased grip and numbness in the 
left lower extremity being secondary to 
muscle tendon and nerve damage without 
significant scar impairment.  It should 
be noted that the scars that I have 
described have been well described by 
previous examiners [on the 1995 and 1996 
VA examinations]. . . .  There is no 
diagnoses which need to be reconciled 
based on part history and findings and 
that I agree with the prior examiners.

The Board has also considered the transcripts of the 
appellant's hearings held in June 1996 and August 1997.  His 
testimony regarding the left thorax was consistent with his 
reported complaints noted on the aforementioned 1998 VA 
examination (pain in the lower back and ribs area, causing 
decreased mobility, relieved by Tylenol, and also requiring 
him to be careful with his posture, although he testified 
that he could bend over.  His son testified that his father 
had trouble with prolonged standing or walking).

Analysis

A merits-based review of the appellant's claim requires the 
Board to provide a written statement of the reasons or bases 
for its findings and conclusions on material issues of fact 
and law.  38 U.S.C.A. § 7104(d)(1).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the U. S. Court of Appeals for Veterans Claims (the Court).  
See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Moreover, 
as the Court has pointed out, the Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence found 
probative to this claim is against entitlement to more than 
10 percent schedular evaluation for the appellant's gunshot 
wound disability of the left thorax.

The factors to be considered in the evaluation of 
disabilities residual to healed wounds involving muscle 
groups are found under 38 C.F.R. §§ 4.55, 4.56 (1999).  A 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a).  Muscle injuries in the same anatomical regions, 
e.g., the muscle groups of the forearm and hand (38 C.F.R. 
§ 4.73, Diagnostic Codes 5307-5309 (1999)), will not be 
combined, but instead, will be evaluated for the most 
severely injured muscle group and increased by one level of 
severity, i.e., moderate, moderately severe, severe, to 
reflect the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(b) and (e).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Further, with respect to the rating of musculoskeletal joint 
disabilities, the Court has held that the Board must consider 
the application of 38 C.F.R. § 4.40 (1999) regarding 
functional loss due to joint pain on use or during flare-ups, 
and 38 C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202, 203 (1995) (title 38, Code of 
Federal Regulations, Sections 4.40 and 4.45 make clear that 
pain must be considered capable of producing compensable 
disability of the joints); see also Quarles v. Derwinski, 
3 Vet. App. 129, 139-40 (1992) (Board's failure to consider 
section 4.40 was improper when that regulation had been made 
potentially applicable through assertions and issues raised 
in record).  Accordingly, the Court's holding in DeLuca 
requires the Board to consider whether an increased schedular 
rating for the appellant's left thorax gunshot wound 
disability may be in order on three independent bases: (1) 
pursuant to the relevant schedular criteria, i.e., 
notwithstanding the etiology or extent of his pain 
complaints, if the medical examination test results reflect 
findings which support higher ratings pursuant to the 
delineated schedular criteria; (2) pursuant to 38 C.F.R. 
§ 4.40 on the basis of additional functional loss due 
specifically to complaints of pain on use or during flare-
ups; and (3) pursuant to 38 C.F.R. § 4.45 if there is 
additional functional loss due specifically to any weakened 
movement, excess fatigability, or incoordination.

In this case, there is evidence that residuals of the 
appellant's service-connected gunshot wound injury to his 
left thorax has involved muscle group XXI damage causing him 
pain in his lower back and ribs, especially with 
turning/twisting-type movements.  In July 1997, during the 
pendency of the appeal, the rating criteria for muscle 
injuries were revised, and the RO readjudicated the claim 
under the revised criteria, addressing the matter in a 
supplemental statement of the case in January 1999.  Since 
there are no substantive differences between the amended 
provisions of the Rating Schedule and the prior version with 
respect to the ratings pertaining to the appellant's gunshot 
wound residuals of the left thorax, neither the old nor the 
new criteria are "more favorable" to the appellant.  Hence, 
the amended provisions will be applied.

Muscle injuries are rated for impairment of the muscles 
damaged by the shell or shrapnel fragments.  38 C.F.R. 
§§ 4.56, 4.73 (1999) (62 Fed. Reg. 30235, et seq.).  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  A moderately severe 
disability will be manifested by entrance and exit scars 
indicating the track of the missile through one or more 
muscle groups with indications on palpation of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side, and with tests of strength and 
endurance compared with the sound side demonstrating positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).  A severe 
muscle disability will be manifested by ragged, depressed and 
adherent scars indicating wide damage to muscle groups caused 
by the missile, with test of strength, endurance, or 
coordinated movements showing severe impairment of function.  
38 C.F.R. § 4.56(d)(4).

For muscle damage to the thoracic muscle group, (Groups XXI 
or XXII, Diagnostic Codes 5321 or 5322), the Rating Schedule 
provides a noncompensable evaluation for slight functional 
impairment caused by the muscle injury; a 10 percent 
evaluation is warranted for moderate functional impairment; 
"[m]oderately severe" impairment is rated 20 percent 
disabling ("severe" impairment is also rated 20 percent 
disabling under Code 5321); and, severe impairment receives 
the maximum schedular rating of 30 percent under Code 5322.

While the Board finds that the medical evidence establishes 
muscle injury residuals, it appears that the extent of any 
damage to the appellant's left thorax is minimal; objective 
findings on VA examination in 1998 were significant only for 
complaints of low back pain, which, as indicated above, are 
rated separately for degenerative joint disease of the lumbar 
spine.  Clinical finding on this examination disclosed no 
evidence of muscle herniation or damage to the bones, joints 
or tendons in the area of the left thorax.  These facts are 
not essentially different from those noted in the record many 
years ago.  In view of the current medical examination 
findings, together with the fact that there is no evidence of 
regular treatment or medical evaluation for this old gunshot 
wound in the decades that followed until he filed his claim 
on appeal in 1995, the Board finds that his disability has 
essentially stabilized for purposes of the currently assigned 
disability 10 percent rating.  In essence, a longitudinal 
review of the record shows that the appellant has an old, 
well-healed gunshot wound to the left thorax.

Accordingly, on these facts, the Board concludes that the 
appellant is appropriately rated for his service-connected 
residual gunshot wound of the left thorax at the now 
protected 10 percent disability rating level assigned under 
Diagnostic Code 5322.  See 38 C.F.R. § 3.951(b) (1999).  As 
detailed above, the more recent medical evidence in this case 
does not reflect an increased level of disability directly 
related to this service-connected disability in terms of 
residual scar and/or muscle group impairment.

As alluded to above, the Board must also consider whether an 
increased rating for the appellant's left thorax disability 
is warranted under 38 C.F.R. §§ 4.40, 4.45.  Section 4.40 
provides that disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursions, strength, speed, coordination 
and endurance.  Section 4.45 provides that factors of 
disability involving a joint reside in reductions of its 
normal excursion of movements in different planes of motion 
and therefore, inquiry will be directed to such 
considerations as movement abnormalities, weakened movement 
(due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); excess 
fatigability; and incoordination (impaired ability to execute 
skilled movements smoothly).

The Board finds that the appellant's left thorax disability 
does not warrant an increased rating under 38 C.F.R. §§ 4.40 
and 4.45 because the medical evidence does not substantiate 
additional range-of-motion loss due to pain on use or during 
flare-ups, or due to weakened movement, excess fatigability, 
or incoordination.  Indeed, the examiner who conducted the 
1998 VA examination found essentially no residual impairment 
apart from the degenerative changes in the lumbar spine, which 
are now rated as a separate service connected disability.  The 
balance of the medical evidence is similarly negative for any 
evidence of additional functional loss affecting the left 
thorax.  As indicated above, the appellant has a disability of 
Muscle Group XXI that is rated 10 percent disabling for some 
impaired mobility causing him to be careful with his posture 
and movements (which cause pain in the lower back and ribs).  
This disability rating has been in effect for many years, and 
consequently, is protected.  The recent clinical findings as 
reported on the 1998 VA examination do not reflect a 
significant level of impairment caused by the disability.

Accordingly, the Board concludes that a preponderance of the 
evidence is against a finding of "additional functional 
loss" in his left thorax that is might be caused by his pain 
complaints.

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

In view of the above, the Board concludes that an increased 
disability rating for the gunshot wound residuals of the left 
thorax is not warranted, based on the application of 
38 C.F.R. §§ 4.40, 4.45, and 4.71a.

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, for the reasons discussed 
above, the Board concludes that the currently assigned rating 
for the appellant's service-connected left thorax disability 
adequately reflects the level of impairment pursuant to the 
schedular criteria.

In particular, the Board has given consideration to 
evaluating this disability under different diagnostic codes.  
The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that protected rating 
under Diagnostic Codes 5322 is the appropriate schedular 
criteria for the evaluation of this disability.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  While it appears that 
the most appropriate rating would be Code 5321 for muscle 
injury to group XXI rather than XXII, as was shown from 
service, for the reasons stated above, the distinction in 
immaterial as the appellant would not be entitled to more 
than a 10 percent rating under Code 5321 or 5322.

Regarding the residual scars from the appellant's gunshot 
wound, it is noted that the rating schedule provides that 
superficial scars not located on the head, face or neck but, 
which are nevertheless either poorly nourished, with repeated 
ulcerations, or tender and painful on objective 
demonstration, are rated a maximum of 10 percent disabling; 
otherwise, the scars are rated on the basis of limitation of 
function of the body part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803-05 (1999).  Where the schedule does not 
provide a zero percent evaluation for a diagnostic code, as 
is the case for superficial scars rated under Diagnostic 
Codes 7803 or 7804, a zero percent evaluation is assigned if 
the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1999).

However, the medical evidence of record does not reflect 
subjective complaints of discomfort in the area of the 
appellant's entrance scar in the left thorax area, and 
objectively, clinical findings of record with respect to this 
scar are entirely negative.  All of his scars were described 
as "well healed" before he got out of the service in 1946 
and there is no reported evidence of scar inflammation, 
swelling, depression or ulceration on the VA examinations 
conducted in the post service period.  According to the 
rating criteria cited above, it is the opinion of the Board 
that these findings do not reflect an increased level of 
disability attributable to the old gunshot wound injury to 
the left thorax.  The Court has stated that a scar is not a 
compensable condition unless the veteran experiences some 
complications with the scar.  See Chelte v. Brown, 10 Vet. 
App. 268, 272 (1997).  In this case, it is neither claimed by 
the appellant nor is there is any objective medical evidence 
showing residual complications from the gunshot wound scars 
to the appellant's left thorax.

The appellant's contentions on appeal, personal statements, 
and hearing testimony have been accorded due consideration; 
however, the Board concludes that the recent medical findings 
discussed above are more probative of the current level of 
disability.  See Francisco, 7 Vet. App. at 58.

It should be emphasized that the diagnoses and clinical 
findings rendered on the recent 1998 VA examination are 
consistent with the appellant's medical history, described in 
detail above, and are essentially uncontradicted by any other 
recent medical evidence of record.  There is no evidence of 
record that the appellant or his son are qualified to render 
a medical diagnosis or opinion.  Hence, the medical evidence 
of record cited above specifically outweighs their views as 
to the etiology of his complaints and/or the extent of 
functional impairment caused by the left thorax disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(lay assertions will not support a finding on questions 
requiring medical expertise or knowledge).

It is noted that the RO considered whether referral of this 
claim for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b) (1999) was warranted, but concluded that such 
action was not supported by the facts.  The Board agrees.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director of Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluation 
in this case is not inadequate.  As discussed above, the 
medical evidence does not reflect that the appellant's left 
thorax disability has increased in severity over the years; 
to the contrary, it appears that this disability has remained 
clinically stable for many years and that his current state 
of health is more severely affected by an unrelated heart 
condition.  Thus, according to the rating criteria, it does 
not appear that the appellant has an "exceptional or 
unusual" disability of the left thorax.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
interference with employment or frequent hospitalizations.  
It is not shown by the evidence that the appellant has 
required hospitalization in the remote or recent past for his 
gunshot wound disabilities.  As detailed above in the Factual 
Background, the record shows that the appellant was last 
hospitalized for his disabilities in service, over 50 years 
ago.  In addition, there is no record of outpatient treatment 
for these disabilities.  With respect to employment, it is 
noted that the appellant last worked in December 1994 as a 
security guard.  It appears that his employment was 
terminated when his company did not receive a renewal of a 
government contract.  He claims that regardless of this 
sequence of events, he cannot find new employment in the same 
capacity due to the disabling effects of his service-
connected disabilities.  However, in the absence of any 
evidence which reflects that his left thorax disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, and in light of the 
record which shows that the appellant was employed on a 
fairly stable basis in the post service period (his last job 
lasted from 1982 to 1994), marked interference with 
employment is not shown by a longitudinal review of the 
record.

Finally, for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1999).


II.  Total Disability Rating - Individual Unemployability

The appellant contends that he is entitled to a total 
disability rating based upon individual unemployability due 
to service-connected disabilities.

His service-connected disabilities include multiple 
gunshot/shell fragment wound disabilities described as 
peritoneal adhesions, residuals of gunshot wound, abdominal 
cavity, post operative laparotomy and temporary colostomy, 
rated 30 percent disabling; residuals, gunshot wound 
perforating volar surface, upper third, left forearm, damage 
to muscle group VIII, rated 30 percent disabling; residuals 
of gunshot wound of left thorax, rated 10 percent disabling; 
degenerative joint disease of lumbar spine secondary to 
gunshot wounds, rated 10 percent disabling; and, syphilis, 
status post circumcision, rated noncompensable disabling.  
Hence, his combined disability rating is 60 percent.  
38 C.F.R. § 4.25 (1999).

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability, ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16 (1999).  In this case, the Board notes that the 
schedular criteria pursuant to section 4.16(a) have been met 
because disabilities resulting from common etiology or a 
single accident will be considered as one disability.  All of 
the appellant's compensable service-connected disabilities 
resulted from a single accident in which he was injured by the 
bullet of a .45 caliber pistol accidentally discharged by 
another soldier.  Therefore, as these disabilities combine to 
a single 60 percent rating, he meets the basic percentage 
standards set forth under section 4.16(a).

The record on appeal reflects that the appellant has not been 
employed on a full time basis since 1994.  He has a high 
school education and prior work experience as a security 
guard from 1981 to 1994.  Prior to 1981, he worked in a 
hospital doing clerical work.  On appeal, he testified that 
he experienced physical limitations in his former line of 
work as a security guard due to back pain that require him to 
take many days off due to illness.  He submitted sick leave 
requests forms to corroborate his testimony, although the 
Board observes that the sick leave forms do not specify the 
exact illness or reason for the leave request.  Further, the 
record reflects that the appellant's last job in security 
terminated due to the expiration of an employment contract 
and hence, it is not shown by the evidence that he was forced 
to terminate his former employment due specifically to 
medical disability.

In light of the fact that the appellant's service-connected 
gunshot wound disabilities have remained stable at their 
present disability rating levels since 1946, and in view of 
the fact that he had a long history of employment in the post 
service period, the Board finds that he is not individually 
unemployable due to these disabilities.  It is simply not 
shown by any competent evidence, medical or otherwise, that 
he was forced to terminate his last job which he held for 
over 13 years due to any disabling residuals of his service-
connected disabilities.  Moreover, the record reflects that 
he worked steadily for many years after service in other 
lines of employment with no documented proof that his 
service-connected gunshot wound disabilities impaired him in 
this capacity.  Hence, a longitudinal review of the evidence 
in this case does not support his claim of individual 
unemployability due to service-connected disabilities.

The Court has stated that VA must determine if there are 
circumstances, apart from nonservice-connected conditions and 
advancing age, that would justify a total disability rating 
based on unemployability by placing the appellant in a 
different position than other veterans with the same combined 
disability evaluation.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  Here, the sole fact that the appellant is 
unemployed or has difficulty obtaining employment is not 
enough for VA to grant a total rating for compensation based 
upon individual unemployability.  The question is whether the 
appellant is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.

The Board is aware that his total combined evaluation meets 
the basic schedular standards under 38 C.F.R. § 4.16(a); 
however, in line with the Court's holding in Van Hoose, it is 
not shown by the objective evidence that his situation (60 
percent combined disability) takes him out of the class of 
similarly-rated disabled veterans to the extent that he is 
unable to secure or follow substantially gainful employment 
due to these disabilities.  To the contrary, all the relevant 
evidence reflects that he was able to obtain and retain 
employment for many years notwithstanding the more seriously 
disabling 30-percent gunshot wound disabilities, and 
notwithstanding the fact that he had a combined disability 
rating of 60 percent throughout the entire post service 
period, which has remained unchanged at that level.  In view 
thereof, the Board finds that a preponderance of the relevant 
and probative evidence is against entitlement to a total 
rating for compensation based upon individual 
unemployability.

Accordingly, the Board concludes that entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities is not warranted.  Having 
found a preponderance of the evidence to be against the 
claim, application of the benefit of the doubt rule is not 
required.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Extra-schedular consideration under 38 C.F.R. § 4.16(b) is 
not required in this case in light of the fact that the 
appellant's service-connected disabilities meet the basic 
percentage standards set forth under 38 C.F.R. § 4.16(a).





..............(ORDER AND SIGNATURE LINE APPEAR ON NEXT PAGE)......


ORDER

An increased rating above 10 percent for residuals of gunshot 
wounds of the left thorax is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

